



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Mohamed, 2015 ONCA 669

DATE: 20151001

DOCKET: C57776

Doherty, Tulloch and Huscroft JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Abdifatah Mohamed

Appellant

Abdifatah Mohamed, appearing in person

Brian Snell, appearing as duty counsel

Gregory J. Tweney, for the respondent

Heard:  September 16, 2015

On appeal from the sentence imposed by Justice Trafford of
    the Superior Court of Justice, dated September 27, 2013.

APPEAL BOOK ENDORSEMENT

[1]

The records have not been produced.  The Crown has made extensive
    efforts to help the appellant get the records as ordered.  Atlantic Institution
    has acknowledged having records, but as of a short time ago was still engaged
    in processing those records.  There is no apparent end date to this
    processing.  The appellant has chosen to proceed without those records.  We
    will proceed on the basis of a summary of medical condition provided by the
    appellant to duty counsel.

[2]

Mr. Snell submits that the trial judge should have given 2:1 credit for
    presentence custody.  The trial judges 1:5:1 credit indicates he would have
    given that credit under the old regime or under the current statutory
    regime.  Under the old regime, judges often instead usually gave 2:1 credit,
    however, the credit to be given in any case was a matter for the trial judge. 
    The trial judge was alive to the principles relevant to the exercise of that
    discretion (p. 15, pp. 28-30 of the reasons).  He also identified the factors
    he relied on in the exercise of his discretion (p. 31).

[3]

Each factor was relevant to the exercise of the trial judges
    discretion.  In our view, the appellants repeated serious misconduct while in
    custody is perhaps the most significant consideration in the exercise of that
    discretion.

[4]

We will not interfere.  We note that the appellant is scheduled to be
    released on November 26, 2015.

[5]

Accordingly, the appeal is dismissed.


